Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed August 25, 2021.
The earliest effective filing date of this AIA  application is seen as November 3, 2020, the date of the earliest priority application (INDIA 2020410348023).
The claims originally filed August 25, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of January 6, 2022.
Claims 1-14 are currently pending.
No claims were amended.
No claims have been cancelled.
No claims have been withdrawn.
No claims were added.
Claims 1-14 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant should check the claims closely for all structures, steps, and relationships to ensure that they are present in the drawings.
The following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim(s)
Feature Not Shown
10
a dome structure and one configured to increase the directionality of the beam

Applicant may have other claimed configurational and/or geometrical features that are not shown in the drawings.  Examiner suggests that Applicant review its claims and drawings to ensure that all claimed features are shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0132052 of Darbinian et al. (Darbinian) in view of U.S. Patent Application Publication No. 2017/0207531 of Murakowski (Murakowski) and U.S. Patent Application Publication No. 2011/0096639 of Matsumoto et al. (Matsumoto).
With respect to claim 1, Darbinian discloses a circular optical antenna array system (Fig. 9A) comprising:
a phase modulator configured to control an input phase of an input beam (¶¶ 4, 89, and 91; "A unit cell is understood herein to refer to a transmitting or receiving element together with other optical processing components, such as phase modulators.", ¶ 89);
a plurality of waveguide elements (Fig. 1, ¶ 44, "multitude of transmitting (or receiving) elements 10" with rings thereof in Fig. 9A per ¶ 90; ¶ 86 "The above examples show that a PGPA [polar grid phased array, ¶ 78] may be applied to arrays of many different types of elements, including antennas, waveguides, acoustic transducers, and the like.") positioned in a predetermined configuration with a predetermined element spacing (D) (Fig. 9A).
Darbinian as set forth above does not disclose:
a polarization unit configured to feed the input beam in a predetermined input polarization mode; and
wherein each waveguide element comprises a mirror inclined at a predetermined angle (θ°) configured to generate an output beam having an output polarization based on the predetermined configuration.
Murakowski discloses a beam steering antenna transmitter, multi-user antenna MIMO transmitter and related methods of communication that includes:
a polarization unit (Fig. 1, vector modulators 200; ¶ 27, "the vector modulator VM.sub.m rotates the polarization of one or more of the optical beams 114a, 114b so that their polarization directions of the optical beams 114a, 114b are aligned (discussed further below).") configured to feed the input beam (114a/b) in a predetermined input polarization mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control input beam polarizations along the lines of Murakowski in a system according to Darbinian as set forth above in order to control interference and other aspects of transmission.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical antenna).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Matsumoto discloses a head for thermal assisted magnetic recording device, and thermal assisted magnetic recording device that includes:
wherein each waveguide element (Fig. 1, ¶ 71, polymer waveguide 10) comprises a mirror ("45-degree mirror 12") inclined at a predetermined angle (θ°) configured to generate an output beam ("so that light emitted from the polymer waveguide 10 is emitted in a direction perpendicular to the upper surface of the slider 5").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a facetted waveguide for beam redirection along the lines of Matsumoto in a system according to Darbinian in view of Murakowski as set forth above in order to control the light path and make such path more efficient as requiring less optical fiber.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical antenna).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a polarization unit configured to feed the input beam in a predetermined input polarization mode; and
wherein each waveguide element comprises a mirror inclined at a predetermined angle (θ°) configured to generate an output beam having an output polarization based on the predetermined configuration.
The feature of "having an output polarization based on the predetermined configuration" is seen as a result of the same device having the same features.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Darbinian in view of Murakowski and Matsumoto as set forth above as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Below, this analysis is referred to as “same product/same features”.
With respect to claim 2, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, including one wherein
each one of the plurality of mirrors is a chisel edge mirror or a pointed tip mirror.
Matsumoto Figs. 1 and 41A show chisel-edged mirrors at 12.
With respect to claim 3, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, including one wherein
the phase modulator (Darbinian, ¶¶ 4 et al., see claim 1) and the polarization unit (Murakowski, vector modulators 200) are connected to the waveguide elements on a chip (Murakowski, ¶ 26, lithium niobate chip) using a planar process (see below).
From Murakowski, just as a chip may incorporate several optical modulators, the remaining optical elements are also susceptible to construction on/in an integrated circuit/PIC/photonic integrated circuit.
Regarding the use of a planar process, under MPEP § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP § 2113.
Consequently, as the same structure is maintained, claim 3 is obvious in light of claim 1 and per the cited references.
With respect to claim 5, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, including one wherein
the predetermined configuration comprises a circular arrangement of the plurality of waveguide elements.
Darbinian, Fig. 9A.
With respect to claim 6, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, but not one wherein
the predetermined input polarization mode is one of transverse electric like (TEL) mode,
transverse magnetic like (TML) mode,
or a linear combination of TEL and TML modes.
Claim 6 requires a device constructed according to its immediate parent claim, claim 1, to be operated in a certain manner.
The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”.  The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer.  However, the mixer was only partially submerged in the developer material.  The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  MPEP § 2114(II).
Consequently, claim 6 is rejected on the same grounds as its immediate parent claim, claim 1, as not being differentiated from it.
Below, this analysis is referred to as “intended use”.  Subject matter in the claims directed to the intended use of a structure is not seen as providing a structural distinction over prior art.
With respect to claim 7, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, but not one wherein
the output polarization is one of a linear polarization if the predetermined input polarization is a linear combination of TEL and TML modes;
azimuthal polarization if the predetermined input polarization is a TE mode;
radial polarization if the predetermined input polarization is a TM mode; and
circular polarization if the predetermined input polarization comprises a 90° phase shift between two orthogonal polarizations.
Same product/same features.  Intended use.
With respect to claim 8, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, including one wherein
angular momentum of the output beams is generated by providing incremental input phase.
This is seen as inherent due to typical phase array operation.
With respect to claim 9, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, but not one wherein
the predetermined configuration and the predetermined element spacing (D) are configured to reduce the sideband power in far-field pattern.
Same product/same features.
With respect to claim 10, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, including one comprising
a dome structure on top of the array elements (a cover is seen as inherent),
wherein the dome structure is configured to increase the directionality of the beam (same product/same features).
With respect to claim 11, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, including one wherein
the predetermined angle (θ°) is 45°.
Matsumoto Figs. 1, 41A.
With respect to claim 12, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, but not one wherein
the predetermined element spacing (D) is one of a sub-wavelength element spacing or a non-sub-wavelength element spacing,
wherein the sub-wavelength element spacing is in a range from 15 nm to 1550 nm.
Darbinian ¶ 75 has advantageous spacing less than [Symbol font/0x6C]/2 to diminish grating lobes.
¶ 70 has λ=1550 nm.  So, [Symbol font/0x6C]/2 = 775 nm.
So, it would be obvious to have spacing D at less than 775 nm in order to prevent/diminish grating lobes in an optical antenna along the lines of Darbinian.  The formal analysis is below.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use antenna element spacing less than 775 nm along the lines of Darbinian in a system according to Darbinian in view of Murakowski and Matsumoto as set forth above in order to suppress grating lobes.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical antenna).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the predetermined element spacing (D) is one of a sub-wavelength element spacing or a non-sub-wavelength element spacing,
wherein the sub-wavelength element spacing is in a range from 15 nm to 1550 nm.
With respect to claim 13, Darbinian in view of Murakowski and Matsumoto as set forth above discloses a transmitter-receiver incorporating a first circular array antenna system as claimed in claim 1, configured to operate as transmitter and a second circular antenna array system configured to operate as receiver.
Darbinian ¶ 95 "The examples described above apply equally to an array of transmitting elements, or receiving elements, or transmitting/receiving (transceiver) elements."
With respect to claim 14, Darbinian in view of Murakowski and Matsumoto as set forth above discloses a method of generating vortex or non-vortex beams using a circular optical array, the method including one comprising:
receiving an input beam having one or more input characteristics;
controlling the input characteristics by varying an input phase and a predetermined input polarization mode of the input beam;
feeding the input beam to a plurality of waveguide elements positioned in a predetermined configuration with a predetermined element spacing (D),
wherein each waveguide element) comprises a mirror inclined at a predetermined angle (θ°); and
generating an output beam having an output polarization based on the predetermined configuration.
The method of claim 14 would naturally occur in the use of a device according to claim 1.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Darbinian in view of Murakowski and Matsumoto as set forth above and further in view of U.S. Patent Application Publication No. 2003/0091311 of Lam et al. (Lam).
With respect to claim 4, Darbinian in view of Murakowski and Matsumoto as set forth above discloses the system as claimed in claim 1, but not one wherein
each one of the plurality of waveguide elements comprises an output window having one or more lenses and antireflection coating.
Matsumoto Fig. 39, ¶ 131, discloses the use of lenses to correct and/or focus light.
Lam discloses a planar waveguide facet profiling that includes (¶ 3):
a common practice used to control facet reflectivity in such devices, is to apply a low reflectivity or anti-reflective (AR) coating to the facet of a waveguide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use lenses and AR coatings along the lines of Matsumoto and Lam, respectively, in a system according to Darbinian in view of Murakowski and Matsumoto as set forth above in order to control propagation and reflection of light from a waveguide.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical antenna).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
each one of the plurality of waveguide elements comprises an output window having one or more lenses and antireflection coating.

Conclusion
Applicant’s publication US 20220137310 A1 of May 5, 2022 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to waveguide antennas and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) HOLLWEG can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
December 11, 2022